                                          Case 4:19-cv-07288-YGR Document 51 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IGNACIO PEREZ,                                   Case No. 4:19-cv-07288-YGR
                                                       Plaintiff,
                                   7
                                                                                          ORDER DENYING MOTION TO CERTIFY
                                                 v.                                       THE COURT’S MAY 11, 2020 ORDER FOR
                                   8
                                                                                          INTERLOCUTORY APPEAL UNDER 28
                                   9     INDIAN HARBOR INSURANCE COMPANY,                 U.S.C. § 1292
                                                       Defendant.                         Re: Dkt. No. 34
                                  10

                                  11
                                              On July 6, 2020, the parties appeared via Zoom. Having carefully considered the briefing
                                  12
Northern District of California
 United States District Court




                                       and arguments submitted on defendant Indian Harbor Insurance Company’s (“Indian Harbor”)
                                  13
                                       motion to certify the Court’s May 11, 2020 Order for interlocutory appeal under 28 U.S.C. section
                                  14
                                       1292, the Court DENIED Indian Harbor’s motion for the reasons stated on the record. (Dkt. No. 34
                                  15
                                       (motion).) The Court confirms the same herein. (See Dkt. No. 50 (minutes).)
                                  16
                                              This Order terminates Docket Number 34.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: July 8, 2020
                                  19

                                  20

                                  21
                                                                                                     YVONNE GONZALEZ ROGERS
                                  22                                                                UNITED STATES DISTRICT JUDGE

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
